Allowable Subject Matter
	Claims 23-34 are allowed.

Closest references found:  
("20100157858"|"20110065472"|"20140078000"|"20100053024"|"20130244586"|"20140078000"|"20140187174"|"20150180514"|"5400042"|"20090128253"|"20120113873"|"20140333486"|"20070205955"|"20130265912"|"7346323"|"20110014958"|"20140120991"|"5940048"|"20110014958"|"20140024322"|"20150180514"|"20090128253"|"20100157858"|"20110102289"|"20130265912"|"20130050056"|"20090322608"|"6211841"|"20110102289"|"20140120991"|"20120113873"|"20130050056"|"20130154886"|"20140333486"|"7346323"|"20090135078"|"20130154886"|"20090009392"|"20110065472"|"20140024322"|"20090135078").
	The following is an examiner’s statement of reasons for allowance: The prior art does NOT teach:
transceiver arrangement for simultaneously transmitting and receiving radio frequency (RF) signals, said transceiver arrangement comprising: at least first and second sets of antenna elements, each set having a plurality of antenna elements, wherein the first set of antenna elements has a first element-to element spacing and is configured for transmit beamforming in a first part of a frequency band, and wherein the second set of antenna elements has a second element-to element spacing, differing from the first element-to-element spacing, and is configured for transmit beamforming in a second part of the frequency band, the second part of the frequency band being separated from and higher in frequency than the first part of the frequency band; and first and second transceiver circuits, the first transceiver circuit being configured to receive signals in the first part of the frequency band, via a first transceiver input, and to transmit signals in the first part of the frequency band, via a first transceiver output, and the second transceiver circuit being configured to receive signals in the second part of the frequency band, via a second transceiver input, and to transmit signals in the second part of the frequency band, via a second transceiver output; wherein the first set of antenna elements is coupled to the first transceiver output so as to transmit signals from the first transceiver circuit, in the first part of the frequency band, and is coupled to the second transceiver input so as to pass received signals to the second 2 of 17Application Ser. No.: 14/764,733 Attorney Docket No. 1009-1469 / P38955 US1 transceiver circuit, in the second part of the frequency band; wherein the second set of antenna elements is coupled to the second transceiver output so as to transmit signals from the second transceiver circuit, in the second part of the frequency band, and is coupled to the first transceiver input so as to pass received signals to the first transceiver circuit, in the first part of the frequency band

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKUR JAIN whose telephone number is (571)272-9747.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/ANKUR JAIN/           Primary Examiner, Art Unit 2649